DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2022 has been entered.

	
Response to Amendment
The office action is responding to the amendments filed on 11/23/2022. Claims 1, 8 and 15 have been amended. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones [US 2017/0357587].
Regarding Claim 1, Jones teaches “A uniform cache system for fast data access, the system comprising:” as “In a processing system comprising a cache, a method includes monitoring demand cache accesses for a thread to maintain a first running count of a number of times demand cache accesses for the thread are directed to cachelines that are adjacent in a first direction to cachelines that are targets of a set of sampled cache accesses for the thread.” [Abstract] 
“a plurality of compute units (CUs); and” as “The compute complex 102 includes one or more processor cores, such as the four processor cores 111, 112, 113, 114 in the depicted example.” [¶0011 and Fig. 1, elements 111-114]
“a plurality of LO caches;” as “the cache hierarchy 104 includes a set of four level 1 (L1) caches 121, 122, 123, 124” [¶0011 and Fig. 1 elements 121-124]
“the plurality of CUs and the plurality of LO caches being arranged in a network configuration where each one of the plurality of CUs is surrounded by a first group of the plurality of LO caches and each of the plurality of LO caches is surrounded by an LO cache group and CU group; and” as “for every demand cache access observed by the UDP, the UDP determines whether the demand cache access is addressed to a cacheline adjacent to the cacheline represented by an address in the address buffer.” [¶0008 and Fig.1 element 102] (Fig. 1 shows the control units (i.e., cores) are adjacent (i.e., surrounded) by the cache.) 
“ones of the plurality of CUs, upon a request for data, queries the surrounding first group of the plurality of LO caches to satisfy the request.” as “the adjacent cacheline is prefetched to the L2 cache 116, and thus may be available for the compute complex 102 if the detected adjacent access pattern is accurate, and thus reducing or eliminating the delay that otherwise would occur when the cache access for that adjacent cacheline resulted in a cache miss and thus place the thread in a wait state until the adjacent cacheline was fetched from the system memory 108.” [¶0031] (If these is a cache miss, data is fetched by accessing adjacent caches)
Regarding Claim 2, Jones teaches “wherein the first group comprises six LO caches.” as “the cache hierarchy 104 includes a set of four level 1 (L1) caches 121, 122, 123, 124” [¶0011 and Fig. 1 elements 121-124] (Jones shows 4 adjacent caches in a group. Exact 6 number of cache is a design choice.)
Regarding Claim 3, Jones teaches “wherein the LO cache group includes three LO caches.” as “the cache hierarchy 104 includes a set of four level 1 (L1) caches 121, 122, 123, 124” [¶0011 and Fig. 1 elements 121-124] (Jones shows 4 adjacent caches in a group. Exact 3 number of cache is a design choice.)
Regarding Claim 4, Jones teaches “wherein the CU group includes three CUs.” as “The compute complex 102 includes one or more processor cores, such as the four processor cores 111, 112, 113, 114 in the depicted example.” [¶0011 and Fig. 1, elements 111-114] (Jones shows 4 adjacent CU in a group. Exact 3 number of CUs is a design choice.)
Regarding Claim 5, Jones teaches “further comprising on a condition that the first group of the plurality of LO caches fails to satisfy the data request, having at least one of the first group of the plurality of LO caches query a second group of adjacent LO caches to satisfy the request.” “the adjacent cacheline is prefetched to the L2 cache 116, and thus may be available for the compute complex 102 if the detected adjacent access pattern is accurate, and thus reducing or eliminating the delay that otherwise would occur when the cache access for that adjacent cacheline resulted in a cache miss and thus place the thread in a wait state until the adjacent cacheline was fetched from the system memory 108.” [¶0031] (If these is a cache miss, data is fetched by accessing adjacent caches of a nearby group.)
Regarding Claim 6, Jones teaches “further comprising on a condition that the second group of adjacent LO caches fails to satisfy the data request, having at least one of the second group of adjacent LO caches propagating the query to the next group of LO caches.” “the adjacent cacheline is prefetched to the L2 cache 116, and thus may be available for the compute complex 102 if the detected adjacent access pattern is accurate, and thus reducing or eliminating the delay that otherwise would occur when the cache access for that adjacent cacheline resulted in a cache miss and thus place the thread in a wait state until the adjacent cacheline was fetched from the system memory 108.” [¶0031] (If these is a cache miss in the adjacent group, data is fetched by accessing further adjacent caches of a nearby groups.)
Regarding Claim 7, Jones teaches “further comprising iterating subsequent propagations of the query to subsequent next groups of LO caches.” “the adjacent cacheline is prefetched to the L2 cache 116, and thus may be available for the compute complex 102 if the detected adjacent access pattern is accurate, and thus reducing or eliminating the delay that otherwise would occur when the cache access for that adjacent cacheline resulted in a cache miss and thus place the thread in a wait state until the adjacent cacheline was fetched from the system memory 108.” [¶0031] (If these is still a cache miss in the adjacent group, data is fetched by accessing further adjacent caches of a nearby groups.)
Claim 8 is anticipated by Jones with the same rationale of anticipation of claim 1.
Claim 9 is anticipated by Jones with the same rationale of anticipation of claim 2.
Claim 10 is anticipated by Jones with the same rationale of anticipation of claim 5.
Claim 11 is anticipated by Jones with the same rationale of anticipation of claim 6.
Claim 12 is anticipated by Jones with the same rationale of anticipation of claim 7.
Regarding Claim 13, Jones teaches “further comprising on a condition of a hit, returning the data requested.” as “a cache hit is signaled and a copy of the data is provided to the source of the probe or request.” [¶0013] 
Regarding Claim 14, Jones teaches “further comprising on a condition of a miss, providing the data request to an L2 cache.” as “If a valid copy is not present, a cache miss is signaled, and the cache access is propagated to the next higher cache level, and the process is repeated.” [¶0013]
Claim 15 is anticipated by Jones with the same rationale of anticipation of claim 1.
Claim 16 is anticipated by Jones with the same rationale of anticipation of claim 5.
Claim 17 is anticipated by Jones with the same rationale of anticipation of claim 6.
Claim 18 is anticipated by Jones with the same rationale of anticipation of claim 7.
Claim 19 is anticipated by Jones with the same rationale of anticipation of claim 13.
Claim 20 is anticipated by Jones with the same rationale of anticipation of claim 14.

Response to Arguments
Applicant's arguments filed on 11/23/2022 have been fully considered but they are not persuasive. Applicant’s main argument is regarding arrangement of the cache, “claim 1 recites the plurality of CUs and the plurality of LO caches being arranged in a network configuration where each one of the plurality of CUs is surrounded by a first group of the plurality of LO caches and each of the plurality of LO caches is surrounded by an LO cache group and CU group.”
Examiner respectfully disagrees. Jones teaches a data processing system and presents block diagram of the processing system. In Fig. 1 Jones shows a memory controller is collected with L2 and L1 caches. The L1 cache of the prior art is synonymous to applicant’s L0 cache. Inside element 102, the system shows a range of L1 caches 121-124 and a range of cores 111-114. The cores are places adjacent to the L1 caches. Therefore, the arrangement is similar to the applicant’s CU surrounded by the L0 caches, because the cores in Jones can access data from the L1 caches by single step similar to applicant’s invention. For further clarification, examiner would like to point out ¶0008 of the Jones specification: “for every demand cache access observed by the UDP, the UDP determines whether the demand cache access is addressed to a cacheline adjacent to the cacheline represented by an address in the address buffer. If the address of the demand cache access is directed to the cacheline that is adjacent in an upward direction (that is, at a higher memory address) to a cacheline of a buffered address entry, an up (+) hit count associated with the buffered address entry is incremented. Likewise, if the address of the demand cache access is directed to the cacheline that is adjacent in a downward direction (that is, at a lower memory address) to a cacheline of a buffered address entry, a down (−) hit count associated with the buffered address entry is incremented.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132